Citation Nr: 0335604	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  97-32 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from February 1967 until 
November 1969, with additional service in the Navy Reserves.  
He received various decorations, including the Purple Heart.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 1997 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Seattle, 
Washington.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has   been obtained by the RO, and 
VA's duties to notify and assist in development have been 
met.  

2.  The medical evidence does not contain a diagnosis of 
PTSD. 


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 101, 1110, 1112, 1113, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial matters 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)).  
This new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim. VCAA, § 3(a), 114 Stat. 2096, 2096-97 (2000).  See 
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002).  In this 
regard, VA will inform the veteran of which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.

With respect to notice, VA letters to the veteran, to 
specifically include as dated in  
June 2002, and rating decisions, statements of the case, and 
supplemental statements of the case informed the appellant of 
the evidence necessary to substantiate his claim, as well as 
VA development activity.  As such, VA's duty to notify has 
been met.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

With regard to the duty to assist, the record contains the 
veteran's service medical records, as well as reports of VA 
post service treatment and examination.  The Board has 
carefully reviewed the veteran's statements and concludes 
that he has not identified further evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claims.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claims.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 F. 
3rd 1334 (Fed Cir. 2003), the United States Court of Appeals 
for the Federal Circuit invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  The Court made a conclusion 
similar to the one reached in Disabled Am. Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  The court found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  While the VCAA notice letter issued 
in June 2002 advised that the requested information and 
evidence should be sent within 30 days, a report of contact 
dated thereafter indicated the veteran communicated with VA 
by telephone and communicated he had no desire for further 
development with regard to the issue on appeal.  
Additionally, in a statement dated in October 2002, the 
veteran's representative indicated there was no additional 
evidence to be submitted.  

Relevant law and regulations 

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2003).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Additionally, service 
connection shall be established for a disability which is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).

The elements required to establish a claim of service 
connection for PTSD have changed during the course of the 
appeal.  Under the current version of the law, service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  
Prior to March 1997, 38 C.F.R. § 3.304(f) provided that 
service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  Both versions of this regulation must be 
considered in the present case since the change in regulation 
became effective during the course of the veteran's appeal.  

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States 
Court of Appeals for Veterans Claims (Court) set forth the 
analytical framework and line of reasoning for determining 
whether a veteran was exposed to a recognizable stressor 
during service, which, as discussed above, is an essential 
element in solidifying a claim for service connection for 
PTSD.  In Zarycki, it was noted that, under 38 U.S.C.A. 
1154(b), 38 C.F.R. 3.304(d) and (f), and the applicable 
provisions contained in VA Manual 21-1, the evidence 
necessary to establish the incurrence of a recognizable 
stressor during service to support a claim of service 
connection for PTSD will vary depending on whether the 
veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has recently held that the 
Board may not rely strictly on combat citations or the 
veteran's military occupational specialty to determine if he 
engaged in combat; rather, other supportive evidence of 
combat experience may also be accepted.  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994).  If combat is affirmatively indicated, 
then the veteran's lay testimony regarding claimed combat-
related stressors must be accepted as conclusive as to their 
actual occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).  

Factual background

The veteran's service medical records reflect that the 
veteran was involved in an accident in April 1969, in which 
he sustained a head injury.  However, such records do not 
demonstrate any complaints of, or treatment for, a 
psychiatric disorder.  Physical examinations conducted in May 
1967, July 1969 and October 1969 were all normal with respect 
to mental health.  Additionally, a neurological examination 
was performed in October 1969.  The veteran was found to be 
fully oriented, with intact memory and intellect functioning.  

Following separation from active duty, the veteran served in 
the Navy Reserves.  In such capacity he underwent physical 
examinations in June 1973, July 1976, July 1977, February 
1979, August 1979, September 1980, September 1981, July 1982, 
August 1983, August 1984, July 1986 and July 1987.  Such 
examinations revealed no mental abnormalities.  Reports of 
medical history indicated a head injury, but the veteran 
consistently denied depression, sleeping trouble, memory loss 
or other nervous or mental condition.  

In January 1997 the veteran was examined by VA.  He presented 
with complaints of intrusive thoughts, consisting of 
nightmares every month or two.  He also reported difficulty 
staying asleep, which appeared to relate to urinary problems.  
He also noted some problems with concentration and 
irritability.  He had no clear flashbacks or avoidant 
behavior, no memory problems and no significant activity 
changes following service.  He did not report clear numbing.  
The veteran denied hypervigilance.    

At the time of his January 1997 VA examination, the veteran 
discussed his in-service stressors.  He stated that he was a 
pilot in Vietnam from late summer of 1967 to late summer of 
1968.  He reported his plane had been shot down along the Ho 
Chi Minh trail when a shell punctured the bottom of a plane 
and started a fire.  The veteran indicated he had crawled 
through the fire to the cockpit and found no one there.  He 
reported one crew member had a severed artery and had to be 
left to die on the plane.  The veteran stated that he bailed 
out, landing on the side of a mountain, 8 feet from a cliff 
and 30 feet off the ground in a tree.  He reportedly swung 
for 2 hours, with burned hands, trying to move away from the 
cliff side of the tree.  He stated that, finally, a branch 
broke, dropping him 3 feet from the ground.  He reported he 
cut his shroud lines and landed on a narrow ledge, and that 
he then had to climb back up to be rescued by a helicopter.  
He reported the plane commander was never found.

The veteran also spoke of the deaths of a high school friend 
and of a roommate in Vietnam.  He also indicated that an Air 
Force pilot living in the room next to him was involved in a 
plane crash on the day before his discharge.  He reported the 
plane landed upside down in a drainage ditch.  Reportedly, 
the pilot drowned while rescuers waited for proper equipment 
to extricate the plane.  

Following the veteran's discussion of his stressors, he was 
objectively evaluated.  His thoughts were goal-directed and 
his long-term memory was accurate.  His short-term memory was 
adequate.  His intelligence was above average and he 
demonstrated an ability to think abstractly.  The veteran's 
mood and affect were somewhat flat.  There was no evidence of 
a thought disorder.  His calculation and attention skills 
were well developed.  He was negative for a suicide history.  
The veteran's typical day involved working, cooking and 
cleaning.  The veteran had a driver's license.  
Recreationally, the veteran enjoyed hunting, fishing and 
boating.  

The veteran underwent various tests in association with his 
examination.  The Minnesota Multiphasic Personality Inventory 
placed his PTSD scale at 6, which was noted to be below the 
criteria for having full PTSD.  The Millon Clinical 
Multiaxial Inventory was negative.  The Beck Depression 
Inventory revealed a score of 6, which suggests no signs of 
depression.  The Mississippi Scale for Combat Stress was 70, 
close to the well-adjusted group of individuals and much 
lower than the cut-off of 107.  Following the examination, 
the veteran was found to have no psychiatric disorder.  The 
veteran was noted to have no clear social or occupational 
impairment.  He was assigned a GAF score of 80.

The veteran was next examined by VA in March 1998.  At that 
time he related difficulty sleeping and controlling his 
anger.  He also reported concentration difficulty, and 
increased startle response, though without hypervigilance.  
The veteran also stated that he frequently felt depressed and 
noted some marital problems.  He denied suicidal or passive 
death wishes.  He also denied hopelessness.  The veteran 
stated that he had a couple of close friends and 
acquaintances and that he socialized with them.  For 
recreation, he went hunting and fishing.  He did not belong 
to any social clubs and was not involved in any community 
activities.  

At his March 1998 examination, the veteran described his 3 
greatest in-service stressors.  First, in February 1968 his 
closest friend was killed in combat.  That event caused the 
veteran to think that the same fate could befall him.  His 
second stressor was the shooting down of a plane he was 
flying in.  One of the crew was badly injured and was 
bleeding profusely.  The commander jumped, most likely into a 
POW camp, and was never seen again.  The veteran jumped, 
leaving the injured soldier to go down with the plane.  The 
third stressor involved a plane crash in which an air force 
pilot drowned when his plane landed upside down in a drainage 
ditch.  That individual lived next door to the veteran.  

Objectively, the veteran had a Beck Depression Inventory of 
12, representing mild to moderate symptoms.  His combat 
Mississippi combat stress scale was 37.  His highest scores 
on the Millon Clinical Multiaxial Inventory were for 
depression (83) and anxiety (73).  He presented a valid 
Minnesota Multiphasic Personality Inventory.  

Following examination, the veteran was diagnosed with anxiety 
disorder, not otherwise specified.  The examiner noted that 
the veteran had most of the symptoms of PTSD but failed to 
meet criteria C in DSM-IV and thus could not be fully 
diagnosed as having PTSD.  

In a September 2000 VA treatment report, the veteran denied 
any feelings of depression.  

Analysis 

As previously stated, a successful service connection claim 
for PTSD will contain the following three elements: (1) a 
current medical diagnosis of PTSD; (2) medical evidence of a 
causal nexus between current symptomatology and the claimed 
in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor actually occurred.  38 
C.F.R. 3.304(f); Moreau v. Brown at 389.  After a thorough 
review of the evidence, the Board concludes that these 
criteria have not been met, and that an award of service 
connection is not warranted here.  The reasons and bases for 
this determination are detailed below.

In assessing the first element of a claim of service 
connection for PTSD, it is again necessary to note that the 
legal standard has changed during the course of this appeal.  
Prior to March 1997, it was necessary to show evidence 
establishing a clear diagnosis of the condition.  From March 
1997 onward, service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a).  As noted earlier, the provisions of 38 
C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (1994) (DSM-IV).   

In the present case, the medical evidence fails to contain a 
current medical diagnosis of PTSD under either the pre-March 
1997 or post-March 1997 criteria.  Indeed, when examined by 
VA in January 1997, the veteran was found to have no 
psychiatric disorder.  Moreover, while a subsequent 
examination in March 1998 yielded a diagnosis of anxiety 
disorder, not otherwise specified, the examiner explicitly 
stated that the veteran failed to meet criteria C (concerning 
persistent avoidance of stimuli associated with the trauma 
and numbing of general responsiveness) in DSM-IV and thus 
could not be fully diagnosed as having PTSD.  

Thus, the claims file contains medical opinions which, 
although acknowledging some PTSD-like symptomatology, fail to 
diagnose the veteran with PTSD.  Furthermore, no other 
evidence of record establishes such a diagnosis.  In the 
absence of such a diagnosis, the claim must fail.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).  


ORDER

Service connection for PTSD is denied.




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



